[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The foregoing motion praying that the plaintiffs be declared and adjudged the biological and legal parents of unborn Baby A and unborn Baby B and that the gestational carrier agreement be found to be valid, enforceable, irrevocable and of full legal effect, it is:
ORDERED, that the plaintiffs be declared and adjudged the biological and legal parents of unborn Baby A the unborn Baby B, and the gestational carrier agreement between the Plaintiffs and the Defendants JOY D. MURRAY and JAMES C. MURRAY is found to be valid, enforceable, irrevocable and of full legal effect.
IT IS FURTHER ORDERED that the Defendant YALE-NEW HAVEN HOSPITAL shall place the names of the Plaintiffs HELEN HATZOPOULOS and JOHN HATZOPOULOS on the birth certificates as the parents of said children.
CT Page 16670